CORRECTED ORDER

PER CURIAM:
AND NOW, this 14th day of September, 2004, on certification by the Disciplinary Board that the respondent, EDWARD BISSAU MENDY, who was suspended by Order of this Court dated June 6, 2002, for a period of six months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, EDWARD BISSAU MENDY, is hereby reinstated to active status, effective immediately.